FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10259

               Plaintiff - Appellee,             D.C. No. 4:12-cr-01996-RCC

  v.
                                                 MEMORANDUM*
MIGUEL ANGEL IBARRA-SERVIN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Miguel Angel Ibarra-Servin appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Ibarra-Servin contends that the district court procedurally erred by failing to

explain adequately the sentence and by failing to discuss the 18 U.S.C. § 3553(a)

sentencing factors. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The district court

adequately explained the sentence, stating that a downward variance was warranted

in light of Ibarra-Servin’s medical condition and his efforts to improve his life. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, the

record reflects that the district court considered the section 3553(a) sentencing

factors. See id. (“The district court need not tick off each of the § 3553(a) factors

to show that it has considered them.”). To the extent that Ibarra-Servin argues that

the district court erred in declining to grant a duress departure, we do not review

that claim except as part of our review of the substantive reasonableness of the

sentence. See United States v. Vasquez-Cruz, 692 F.3d 1001, 1004-08 (9th Cir.

2012), cert. denied, 134 S. Ct. 76 (2013).

      Ibarra-Servin also contends the sentence is substantively unreasonable

because the district court failed sufficiently to account for his duress argument and

gave undue weight to his prior conviction for conspiracy to transport and harbor

illegal aliens. The district court did not abuse its discretion in imposing Ibarra-

                                            2                                    13-10259
Servin’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence

21 months below the bottom of the Guidelines range is substantively reasonable in

light of the section 3553(a) sentencing factors and the totality of the circumstances.

See id.

      AFFIRMED.




                                           3                                   13-10259